Name: 2007/752/EC: Commission Decision of 15 November 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada, New Zealand and the United States of America (notified under document number C(2007) 5457) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  Asia and Oceania;  agricultural policy;  America
 Date Published: 2007-11-22

 22.11.2007 EN Official Journal of the European Union L 304/36 COMMISSION DECISION of 15 November 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada, New Zealand and the United States of America (notified under document number C(2007) 5457) (Text with EEA relevance) (2007/752/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams and embryo production teams listed in that Decision. (2) New Zealand has requested to delete one embryo collection team from the list as regards entries for that country. (3) Canada and the United States of America have requested that amendments be made to the entries for those countries on those lists as regards certain embryo collection and production teams. (4) Canada and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection and production teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (5) Decision 92/452/EEC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 December 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2007/558/EC (OJ L 212, 14.8.2007, p. 18). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (1) the row for Canada embryo collection team E867 is replaced by the following: CA E876 22 rue Principale Plaisance, QuÃ ©bec J0V 1S0 Dr Pierre Thibaudeau (2) the row for New Zealand embryo collection team NZEB11 is deleted (3) the row for the United States of America embryo collection team No 91TX050 E548 is replaced by the following: US 91TX050 E548 Buzzard Hollow Ranch 500 Coates RD Granbury, TX 67048 Dr Brad Stroud (4) the row for the United States of America embryo collection team No 91TN006 E538 is replaced by the following: US 91TN006 E538 Harrogate Genetics Intl, INC 6664 Cumberland Gap PKWY Harrogate, TN 37752 Dr Edwin Robertson (5) the row for the United States of America embryo collection team No 91TN007 E538 is replaced by the following: US 91TN007 E538 Harrogate Genetics Intl, INC 6664 Cumberland Gap PKWY Harrogate, TN 37752 Dr Sam Edwards (6) the following row for the United States of America is inserted: US 07NC132 E705 PVC Embryo Services 110 Hyman DR Postville, IA 52162 Dr Justin Helgerson